ATTORNEY GENERAL OF TEXAS
                                          GREG       ABBOTT




                                               March 15, 2013


The Honorable Seth C. Slagle                         Opinion No. GA-0994
Clay County Attorney
Post Office Drawer 449                               Re: Whether a sheriff must submit an office
Henrietta, Texas 76365-0449                          policy manual to the county commissioners court
                                                     for approval (RQ-1087-GA)

Dear Mr. Slagle:

      You ask whether a sheriff must produce an office policy manual to the county
                                                     1
commissioners court for their approval or rejection.

        County commissioners and the county sheriff are all elected constitutional officers. See
TEX. CONST. art. V, § 18(b) (establishing a county commissioners court for each county); id. art.
V, § 23 (establishing the office of sheriff). A county commissioners court has only the powers
that the Texas Constitution or a state statute confer on it. TEX. CONST. art. V, § 18(b); City of
San Antonio v. City of Boerne, 111 S.W.3d 22, 28 (Tex. 2003). A commissioners court also has
the implied authority to exercise the power necessary to accomplish its constitutional and
statutory duties. City of San Antonio, 111 S.W.3d at 28. Powers conferred by the Legislature on
counties and commissioners courts, however, should be viewed as duties rather than privileges.
!d.

        The commissioners court's primary function is to administer the county's business
affairs. !d. at 27. The county and the commissioners court are not synonymous, however:
"[T]he County Commissioners Court is not charged with the management and control of all of
the County's business affairs. Each of the [county's] various elected officials ... has the sphere
that is delegated to him by law and within which the Commissioners Court may not interfere or
usurp." Pritchard & Abbott v. McKenna, 350 S.W.2d 333, 335 (Tex. 1961) (emphasis added).
An elected county official's exclusive sphere of authority consists of the officer's core duties
under the Texas Constitution and statutes. See Griffin v. Birkman, 266 S.W.3d 189, 197 (Tex.
App.-Austin 2008, pet. denied).

      Like a commissioners court, a sheriff's powers derive from our constitution and statutes.
See TEX. CONST. art. V, § 23 (providing for the Legislature to prescribe a sheriff's "duties,

        1
          Letter and Brief from Honorable Seth C. Slagle, Clay Cnty. Att'y, to Honorable Greg Abbott, Tex. Att'y
Gen. at 1 (Sept. 28, 2012), http:// www.texasattorneygeneral.gov/opin ("Request Letter" & "Brief').
The Honorable Seth C. Slagle - Page 2                 (GA-0994)



qualifications, perquisites, and fees of office"). A sheriff's principal duties include enforcing the
law in the county and keeping the county jail. TEX. Loc. Gov'T CODE ANN. § 351.041 (West
2005); TEX. CODE CRIM. PROC. ANN. art. 2.17 (West 2005).

        No statute of which we are aware authorizes a commissioners court to approve or r~ject
the office policy manual of an elected county official. To the contrary, "a Texas Sheriff has the
power to make and enforce rules, regulations, and policy [and has] the 'authority to define
objectives and choose the means of achieving them."' Fort Bend Cnty. Wrecker Ass'n v. Wright,
39 S.W.3d 421, 425-26 (Tex. App.-Houston [1st Dist.] 2001, no pet.) (citations omitted); see
also Turner v. Upton County, 915 F.2d 133, 136 (5th Cir. 1990). Elected county officials such as
a sheriff hold "'virtually absolute sway over the particular tasks or areas of responsibility
entrusted to [them] by state statute.'" Hooten v. Enriquez, 863 S.W.2d 522, 531 (Tex. App.-El
Paso 1993, no writ) (quoting Familias Unidas v. Briscoe, 619 F.2d 391, 404 (5th Cir. 1980)). A
court would likely conclude that creation of an internal sheriff's office policy manual is an "area
of responsibility entrusted to [the sheriff]" over which the sheriff has "virtually absolute sway."
/d. As a result, a court would likely determine that the county commissioners court is not
authorized to approve or disapprove of the sheriff's office policy manual. 2




         2
          The sheriff's letter attached to your request further asks which policy should prevail should the sheriff's
policy conflict with county policy established by the commissioners court. Letter from Honorable K.R. "Kenny"
Lemons, Clay Cnty. Sheriff, to Honorable Seth C. Slagle, Clay Cnty. Att'y at 2 (Sept. 13, 2011) (attached to Request
Letter). The answer would require an analysis of the specific subject of the policies to determine whether, under the
facts and applicable law, the sheriff or the commissioners court possesses final policymaking authority.
The Honorable Seth C. Slagle - Page 3       (GA-0994)



                                    SUMMARY

                     A court would likely determine that the county
              commissioners court is not authorized to approve or disapprove of
              the sheriff's office policy manual.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chairman, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee